Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 6, it is unclear by “wherein the media containment layer defines a three-dimensional space volume, and at least 70% of the media containment layer space volume is void, but for the media positioned therein” as to whether or not the 70% void space applies to a condition where the containment layer does not contain any filter media (e.g., before filter media is added), or to a condition where the containment layer contains filter media (e.g., after filter media is added to the media containment layer). It is suggested that “, but for” be deleted and that –is—be inserted before “positioned” on line 3 of the claim to obviate this rejection.
	With respect to claim 7, it is unclear by “wherein the media containment layer defines a three-dimensional space volume, and at least 90% of the media containment layer space volume is void, but for the media positioned therein” as to whether or not the 90% void space applies to a condition where the containment layer does not contain any filter media (e.g., before filter media is added), or to a condition where the containment layer contains filter media 
With respect to claim 8, it is unclear by “wherein the media containment layer defines a three-dimensional space volume, and at least 95% of the media containment layer space volume is void, but for the media positioned therein” as to whether or not the 95% void space applies to a condition where the containment layer does not contain any filter media (e.g., before filter media is added), or to a condition where the containment layer contains filter media (e.g., after filter media is added to the media containment layer). It is suggested that “, but for” be deleted and that –is—be inserted before “positioned” on line 3 of the claim to obviate this rejection.
With respect to claims 1 and 15, it is unclear as to how the “flexible outer containment layer” recited in claim 1 and the “flexible outer layer containment layer” that “is not rigid” recited in claim 15 structurally differ from one another. It is suggested that claim 15 be canceled to obviate this rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of “the flexible outer containment layer is not rigid” recited in claim 15 does not 

Claims 6-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Claims 1-5 and 9-14 are allowed.
	U.S. 8,926,218 to Savage is considered the closest prior art, however, the reference fails to teach or suggest an up flow water filtration system including media containment layer, a vertical maintenance port that is a hollow passage and extends above the top of the outlet layer, through the outlet layer and into the media containment layer, and filtration media positioned inside the media containment layer as recited in instant claim 1.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirsh et al (US 2015/0353383) discloses an up-flow filter. Urriola (US 6,648,549) discloses a modular drainage channel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773